Title: To George Washington from Major General Philemon Dickinson, 17 September 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Col: Quicks Farm 8 Miles from Brunswick [N.J.]Septemr 17th 1777—12, OClock at Night

By Express this moment arrived from Brigr Gen. Wines at Hackingsack, I am informed the Enemy have crossed the North River, & totally evacuated the Jersies—Gen: Wines say’s, their Number from the best Information he could collect, was near four thousand Men, & that General Clinton was certainly with them. Should this Intelligence be true, I have wrote Gen: McDougall, (who I am informed is near Hackingsack) to march his Brigade with expedition, to join the Army under your Excellency’s immediate command.
This has been a Grand Foraging Party of the Enemy, as the Express, who is a very Intelligent Man, say’s, tis generally imagined they have taken off two thousand Head of Cattle—Gen: Wines has collected about 1500 Militia, who turned out upon the present Alarm, they being unprovided with Blankets & other necessaries, at the Generals request have leave to return home for a few Days, & are then ordered to join me at Elizabeth Town—I shall march about 1,000 Men to’morrow Evening to that Post, where I expect to be reinforced in a few Days, with between 1500, & 2,000 Militia—& shall wait your Excellency’s further Orders.
Our Militia at different Times, since the Enemy’s late incursion into this State, took 17 Prisoners—there has been some little skirmishing,

in which we had Eight or ten Men wounded—This part of the State being quite defenceless, since the Continental Troops were removed, the Enemy have been determined to furnish themselves with a large supply, which I am very apprehensive they have effected. I have the honor to be, Your Excellency’s most Obt Sert

Philemon Dickinson

